Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 1 of 7 Page ID #:1294




                     EXHIBIT C
             Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 2 of 7 Page ID #:1295




U.S. Patent No. 7,334,616
1. A holder for        The Ridge Wallet is a holder for securely and simultaneously retaining flexible articles
securely and           (Bills) and rigid cards.
simultaneously
retaining flexible
articles and rigid
cards, said holder
comprising:




a) a nominally          The Ridge Wallet has a nominally rectangular and nominally flat planar first panel,
rectangular and         having interior and exterior surfaces. It also has elastic bands, which are attached to
nominally flat planar   the first panel on three edges of the first panel, and are functionally identical and
first panel having      equivalent to lips extending nominally from the first panel. These elastic bands extend
interior and exterior   nominally around three edges of the first panel along the interior surface; are attached
surfaces, a lip         to the first panel; and are at right angles to the plane of the first panel. The inner
extending nominally     surface of the elastic bands are perpendicular and adjacent with the inner surface of the
around three edges of   first panel, and form the inner enclosure described in 1(b) together.
              Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 3 of 7 Page ID #:1296




said first panel along
said interior surfaces,                 First Panel                       Lips
said lip being at right
angles to the plane of
said first panel;




                           Lip at 90°
                           Angle
              Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 4 of 7 Page ID #:1297




b) a nominally              The Ridge Wallet has a nominally rectangular and nominally flat planar second panel,
rectangular and             having interior and exterior surfaces. It also has elastic bands, which are attached to
nominally flat planar       the second panel on three edges of the second panel, and are functionally identical and
second panel having         equivalent to lips extending nominally around three edges of the second panel. These
interior and exterior       elastic bands extend nominally around three edges of the second panel along the
surfaces, a lip             interior surface; are attached to the second panel; and are at right angles to the plane of
extending nominally         the second panel. They are mirrored to the attachment points on the first panel. The
around three edges of       inner surface of the elastic bands are perpendicular and adjacent with the inner surface
said second panel           of the first and second panels, and form an opened ended enclosure of sufficient
along said interior         dimensions to hold rigid credit cards inside of the enclosure. The enclosure has two
surface and configured      longitudinal sides and is nominally rectangular, like the credit cards it is designed to
to form a mirror image      hold. It also has an open end and a closed end, which allows a user to place credit
of said first panel, said   cards inside of the enclosure.
second panel being
adapted to be attached
                                                                                                     Lips
to said first panel          Second
along said three edges       Panel
to form an open-ended
enclosure of sufficient
size to store said rigid
cards within said
interior of said
enclosure, said
enclosure being
nominally rectangular
with two longitudinal
sides, an open end,
and a closed end;
             Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 5 of 7 Page ID #:1298




                              Lip at 90°                                                        Open end of
                              Angle                                                             enclosure

                                                                                                Enclosure


                                                                                                 Closed end
                                                                                                 of enclosure



                           Longitudinal                                                       Open end of
                           Sides                                                              enclosure




                                                                                              Closed end
                                                                                              of enclosure



c) a resilient article   The Ridge Wallet has a resilient article retaining member used to hold currency. This
retaining member         member is attached to one end of the wallet and possesses a free end extending from
having an attached       the attached end, over the exterior of the first panel. This member is also biased and
end and a free end       bent toward the exterior of the panel so it can securely hold currency underneath the
extending from one       clip.
end of said enclosure
              Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 6 of 7 Page ID #:1299




and over the exterior
of said first panel, said
free end of said article       Attached                                                         Free end
retaining member               end
being biased toward
said exterior surface
of said first panel;

                              Resilient
                              article
                              retaining
                              member

wherein said first          The elastic bands of the Ridge wallet are not of a uniform thickness. Elastic bands by
panel and said second       the very nature of their construction vary in thickness throughout the band. The rubber
panel each has lips of      and latex cords which allow an elastic band to return to its original shape are
varying thickness.          significantly thicker than the other threads used to make the band. Therefore, sections
                            of the band containing these cords are significantly thicker than sections without. This
                            can be seen in the image of the Ridge wallet below, where it is easy to see that the
                            elastic band has areas of varying thickness throughout, especially at the edges where
                            no elastic cords are present. The thickness of an elastic band also changes as more
                            cards are inserted into the wallet, and the rubber and latex cords are stretched thin.
Case 2:20-cv-04556-AB-JC Document 39-3 Filed 09/11/20 Page 7 of 7 Page ID #:1300




            Varying
            thickness
            throughout
            the band.
